COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
EL PASO CENTRAL APPRAISAL                                          No. 08-15-00164-CV
DISTRICT,                                        §
                                                                      Appeal from the
                              Appellant,         §
                                                                    327th District Court
V.                                               §
                                                                 of El Paso County, Texas
PLACITAS DE ZARAGOSA GROUP,                      §
LLC N/K/A PLACITAS DE                                              (TC# 2014DTX0839)
ZARAGOSA GROUP ASSOCIATION,                      §

                               Appellee.         §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 8TH DAY OF JULY, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez and Hughes, JJ.